Citation Nr: 0302442	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  96-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the left tibia/fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1953 to July 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a September 1999 decision the Board reopened a claim of 
service connection for residuals of a fracture of the left 
tibia and fibula.  The Board remanded that issue to the RO 
for additional development.  That action has been completed 
and the case is now before the Board for further appellate 
consideration.

In October 2002 the RO denied service connection for a left 
knee disability.  However, the record is unclear as to 
whether the veteran was notified of that denied.  It is 
requested that the RO ensure that the veteran and his 
representative have been informed of the denial of service 
connection for the left knee disorder and of his appellate 
rights.


FINDING OF FACT

The preservice residuals of fracture of the left tibia and 
fibula did not undergo a chronic increase in severity beyond 
normal progression during service. 


CONCLUSION OF LAW

The veteran's preexisting left leg disability was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  

Specifically, the Board finds that the statement of the case 
(SOC), supplemental statement of the case (SSOC), and a July 
2001 letter from the RO, provided to both the appellant and 
his representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and his representative of the evidence necessary to 
substantiate his claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
in September 1999 requested additional development.  The RO 
has attempted to obtain any additional service medical 
records and post service employment records.  In view of the 
medical records on file a current VA examination is not 
deemed necessary.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records show that the appellant was 
diagnosed with complete bony union of left leg fracture at 
the time of his pre-induction physical examination in July 
1953.  In September 1953, he was diagnosed with a torn medial 
meniscus of the left knee while at Camp Gordon, Georgia.  An 
October 1953 clinical record shows that the appellant 
complained of left knee instability and swelling.  He gave a 
history of fracturing bones of his left leg in June 1952 as a 
result of a roller skating accident.  He noted that he was in 
a long leg cast for 5 months following the accident.  
Examination revealed atrophy of the left quadriceps and edema 
of the leg secondary to tight Ace bandage use just below the 
left knee.  He was placed on L2 profile at that time-which 
included no prolonged marching or jumping.  X-rays of the 
left knee were negative.  He also complained of left knee 
pain in December 1953.  The report of the examination 
conducted prior to separation shows that lower extremities 
were evaluated as clinically normal.  The report also notes 
that the appellant fractured his left leg in 1952, prior to 
his service enlistment. 

A December 1955 Health Qualification Placement Record from 
Griffiss Air Force base (completed by a physician) shows that 
the veteran was considered capable of working in a fully 
functional capacity with no restrictions.  An orthopedic 
examination that was conducted later that month noted that 
the veteran's left leg was 3/8-inches shorter than the right.  
This was considered an old injury that was asymptomatic.  A 
January 1964 clinical record from Griffiss shows that the 
veteran sustained a contusion and laceration to the left leg 
when he slipped and hit it against the edge of a loading 
ramp.  

A VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, received 
by VA in August 1996, is shown to have been completed by a 
private physician.  The doctor indicated that the appellant 
was injured in June 1952 while skating and he fractured his 
left tibia.  It was reduced, placed in a cast.  A diagnosis 
of spiral fracture of the lower left tibia shown.  The 
appellant was noted to have been hospitalized for 
approximately 11 days in June 1952 and that his fractured 
tibia healed normally. 

In October 1998, the veteran submitted a letter from his 
spouse, that is to the effect that that the appellant had had 
left leg trouble throughout their entire 41 year marriage. 

A hearing was held before the undersigned member of the Board 
sitting at Washington, D. C. in June 1999. During the hearing 
the veteran reported his medical history.  He related that 
during service he received treatment for the left leg due to 
swelling and pain.  He also indicated that he received post 
service treatment for his left leg at the VA medical center 
in Syracuse, New York. 

The record contains VA outpatient records from Syracuse, New 
York, which date between 1992 and 2002.  These records show 
diagnoses and treatment for osteoarthritis and rheumatoid of 
the feet, wrist and hands.  There are no treatment records 
referable to the veteran's left leg.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  See also 38 
U.S.C.A. § 1153.  The specific finding requirement that an 
increase in disability is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  
Id.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, both the 
statute and judicial interpretation of the statute emphasize 
the fact that the presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  See Paulson v. Brown, 7 
Vet. App. 466 (1995); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The Board notes that a portion of the veteran's service 
medical records is unavailable, presumably having been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Several attempts by the RO to locate service 
medical records pertinent to the veteran's claims for service 
connection have been unsuccessful.  The United States Court 
of Appeals for Veterans Claims (Court), in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), held that the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.

To summarize, the veteran's statements and testimony are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The statements and 
testimony must be viewed in conjunction with the entire 
record in order to ascertain their credibility.

In this regard, the July 1953 enlistment examination report 
shows that the veteran had sustained a fracture of the left 
leg prior to service.  Therefore the issue is whether the 
preservice fracture of the left tibia and fibula was 
aggravated by service.  The July 1953 examination showed that 
the fracture of the left leg had healed.  However, the 
available service medical records show no finding relative to 
the residuals of a fracture of the left tibia and fibula.  
The veteran did sustain a tear of the medial meniscus of the 
left knee which required extensive treatment.  However, this 
is a disability which is distinct form the fracture of the 
left leg and which is the subject of a separate claim.  
Additionally, the separation examination clinically evaluated 
the power extremities as normal.  Likewise, the December 1955 
employment Health Qualification Placement Record shows that 
the veteran was considered capable of working in a fully 
functional capacity with no restrictions. After reviewing the 
record the Board finds that the medical evidence does not 
show that the preservice fracture of the left tibia and 
fibula underwent a chronic increase in severity beyond normal 
progression during service.  Accordingly, the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for the residuals of a fracture of the 
left tibia/fibula is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

